 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                           X
  ANDREW BELL and DEAD ZEBRA, INC,                         :
                                                           : Civil Action No. 1:20 -cv-03331 (AMD)
                           Plaintiffs,                     :
                                                           : NOTICE OF DISMISSAL
                    -against-                              :
                                                           :  COMPLAINT
  THE HERSHEY CO.; HERSHEY CHOCOLATE                       :
  AND CONFECTIONARY LLC.                                   :
                                                           :
                           Defendants.                     :
                                                           X



                  PLEASE TAKE NOTICE that plaintiffs Andrew Bell and Dead Zebra, Inc.

hereby dismiss this action against all defendants with prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i).


Dated: New York, New York
       October 14, 2020


                                                    ROTTENBERG LIPMAN RICH, P.C.


                                                     By: __/s/Richard E, Rosberger
                                                     Richard E. Rosberger
                                                     The Helmsley Building
                                                     230 Park Avenue, 18th Floor
                                                     New York, New York 10169
                                                     (212) 661-3080
                                                     Attorneys for Plaintiffs Andrew Bell and
                                                            Dead Zebra, Inc.
